
	

113 HR 186 IH: To amend the Federal Election Campaign Act of 1971 to permit candidates for election for Federal office to designate an individual who will be authorized to disburse funds of the authorized campaign committees of the candidate in the event of the death of the candidate.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 186
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  permit candidates for election for Federal office to designate an individual
		  who will be authorized to disburse funds of the authorized campaign committees
		  of the candidate in the event of the death of the candidate.
	
	
		1.Designation of Individual
			 Authorized to Make Campaign Committee Disbursements in Event of Death of
			 Candidate
			(a)In
			 GeneralSection 302 of the Federal Election Campaign Act of 1971
			 (2 U.S.C. 432) is amended by adding at the end the following new
			 subsection:
				
					(j)(1)Each candidate may, with respect to each
				authorized committee of the candidate, designate an individual who shall be
				responsible for disbursing funds in the accounts of the committee in the event
				of the death of the candidate, and may also designate another individual to
				carry out the responsibilities of the designated individual under this
				subsection in the event of the death or incapacity of the designated individual
				or the unwillingness of the designated individual to carry out the
				responsibilities.
						(2)In order to designate an individual under
				this subsection, the candidate shall file with the Commission a signed written
				statement (in a standardized form developed by the Commission) that contains
				the name and address of the individual and the name of the authorized committee
				for which the designation shall apply, and that may contain the candidate’s
				instructions regarding the disbursement of the funds involved by the
				individual. At any time after filing the statement, the candidate may revoke
				the designation of an individual by filing with the Commission a signed written
				statement of revocation (in a standardized form developed by the
				Commission).
						(3)Upon the death of a candidate who has
				designated an individual for purposes of paragraph (1), funds in the accounts
				of each authorized committee of the candidate may be disbursed only under the
				direction and in accordance with the instructions of such individual, subject
				to the terms and conditions applicable to the disbursement of such funds under
				this Act or any other applicable Federal or State law (other than any provision
				of State law which authorizes any person other than such individual to direct
				the disbursement of such funds).
						(4)Nothing in paragraph (3) may be construed
				to grant any authority to an individual who is designated pursuant to this
				subsection other than the authority to direct the disbursement of funds as
				provided in such paragraph, or may be construed to affect the responsibility of
				the treasurer of an authorized committee for which funds are disbursed in
				accordance with such paragraph to file reports of the disbursements of such
				funds under section
				304(a).
						.
			(b)Inclusion of
			 Designation in Statement of Organization of CommitteeSection
			 303(b) of the Federal Election Campaign Act of 1971 (2 U.S.C. 433(b)) is
			 amended—
				(1)in paragraph (5),
			 by striking and at the end;
				(2)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(7)in the case of an authorized committee of a
				candidate who has designated an individual under section 302(j) (including a
				second individual designated to carry out the responsibilities of that
				individual under such section in the event of that individual’s death or
				incapacity or unwillingness to carry out the responsibilities) to disburse
				funds from the accounts of the committee in the event of the death of the
				candidate, a copy of the statement filed by the candidate with the Commission
				under such section (as well as a copy of any subsequent statement of revocation
				filed by the candidate with the Commission under such
				section).
						.
				2.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to authorized campaign committees which are
			 designated under section 302(e)(1) of the Federal Election Campaign Act of 1971
			 before, on, or after the date of the enactment of this Act.
		
